Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Dennis Scott Braley, Appellant                        Appeal from the 5th District Court of Bowie
                                                       County, Texas (Tr. Ct. No. 13-F-011-005).
 No. 06-15-00181-CR         v.                         Opinion delivered by *Justice Carter, Chief
                                                       Justice Morriss and Justice Moseley,
 The State of Texas, Appellee                          participating. *Sitting by Assignment.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Dennis Scott Braley, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED DECEMBER 10, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk